DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed December 22, 2021.
In view of the Amendments to the Claims filed December 22, 2021, the provisional rejections of claims 1, 3-5, 7-9, and 10-22 on the ground of nonstatutory double patenting previously presented in the Office Action sent September 22, 2021 have been withdrawn.
In view of the Amendments to the Claims filed December 22, 2021, the rejections of claims 15, 16, and 22 under 35 U.S.C. 112(a) previously presented in the Office Action sent September 22, 2021 have been withdrawn.
In view of the Amendments to the Claims filed December 22, 2021, the rejections of claims 1, 3-5, 7-9, and 10-22 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 22, 2021 have been withdrawn.
In view of the Amendments to the Claims filed December 22, 2021, the rejections of claims 1, 3-5, 7-9, and 10-22 under 35 U.S.C. 103 previously presented in the Office Action sent September 22, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 3-5, 7, 8, and 11-23 are currently pending. 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites, “removing the support substrate and the transfer release layer from the transfer film leaving the transfer film flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive”.  Appropriate correction is required.
Amending “removing the support substrate and the transfer release layer from the transfer film leaving the transfer film flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive” to “removing the support substrate and the transfer release layer from the transfer film leaving the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive” would overcome the objection.
Claim 15 recites, “the organic photovoltaic device” on line 23 which is inconsistent with the use of the term “the conformal organic photovoltaic device” throughout the claims. Appropriate correction is required.
Amending “the organic photovoltaic device” to “the conformal organic photovoltaic device” would overcome the objection.
Claim 16 recites, “the organic photovoltaic device” on line 7-8 and 21 which is inconsistent with the use of the term “the conformal organic photovoltaic device” throughout the claims. Appropriate correction is required.
Amending “the organic photovoltaic device” to “the conformal organic photovoltaic device” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites, “wherein the non-planar surface of the fuselage panel of the aircraft comprises a planar portion”.
The specification, as originally filed does not evidence applicant had in possession an invention including a non-planar surface of a fuselage panel of an aircraft comprising a planar portion.
The specification does not depict or describe any non-planar surface comprising a planar portion.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 8, and 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a pressure-sensitive adhesive…configured to…adhere and conform the conformal organic photovoltaic device to the non-planar surface of the fuselage panel of the aircraft…such that the electricity-generating coating provides a low-drag surface on the fuselage panel to minimize fuel efficiency loss by the aircraft”.
It is unclear as to what structures of the claimed pressure-sensitive adhesive are encompassed by the phrase “a pressure-sensitive adhesive…configured to…adhere and conform the conformal organic photovoltaic device to the non-planar surface of the fuselage panel of the aircraft…such that the electricity-generating coating provides a low-drag surface on the fuselage panel to minimize fuel efficiency loss by the aircraft” and what structures of the pressure-sensitive adhesive are specifically excluded by the phrase “a pressure-sensitive adhesive…configured to…adhere and conform the conformal organic photovoltaic device to the non-planar surface of the fuselage panel of the aircraft…such that the electricity-generating coating provides a low-drag surface on the fuselage panel to minimize fuel efficiency loss by the aircraft” because it is unclear as to what limitations the relative term “low-drag surface” or what limitations the relative term “minimize fuel efficiency loss” definitely impart on the claimed pressure-sensitive adhesive. Dependent claims are rejected for dependency. 
Claim 11 recites, “a pressure-sensitive adhesive…configured to…adhere and conform the organic photovoltaic device to the non-planar surface of the fuselage panel of the aircraft…such that the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive provide a low-drag surface on the fuselage panel to minimize fuel efficiency loss by the aircraft”.
It is unclear as to what structures of the claimed pressure-sensitive adhesive are encompassed by the phrase “a pressure-sensitive adhesive…configured to…adhere and conform the organic photovoltaic device to the non-planar surface of the fuselage panel of the aircraft…such that the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive provide a low-drag surface on the fuselage panel to minimize fuel efficiency loss by the aircraft” and what structures of the pressure-sensitive adhesive are specifically excluded by the phrase “a pressure-sensitive adhesive…configured to…adhere and conform the organic photovoltaic device to the non-planar surface of the fuselage panel of the aircraft…such that the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive provide a low-drag surface on the fuselage panel to minimize fuel efficiency loss by the aircraft” because it is unclear as to what limitations the relative term “low-drag surface” or what limitations the relative term “minimize fuel efficiency loss” definitely impart on the claimed pressure-sensitive adhesive. Dependent claims are rejected for dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 11, 12, 17, 19, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1).
With regard to claims 1, 3, and 17, Kaltenbrunner et al. discloses an electricity-generating coating for a non-planar surface of a fuselage panel of an aircraft, the electricity-generating coating comprising:
a conformal organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed conformal 
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of the conformal organic photovoltaic device), wherein 
the conformal organic photovoltaic device is flexible and configured to be adhered and conformed to the non-planar surface, along with wires and power electronics to allow such coatings to provide electricity for electrical systems on-board the aircraft (paragraph [0020]
the conformal organic photovoltaic device is semitransparent (see FIG. 1 depicting cited organic photovoltaic device capable of partially transmitting radiation reading on the claimed semitransparent), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer), wherein
the conformal organic photovoltaic device is covered by the flexible transparent substrate (see “Substrate preparation” and “Device fabrication” at right column, page 6 disclosing flexible transparent “PET” substrate layer with cited PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device deposited  thereon, which is cited to provide for the claimed covered by the flexible transparent substrate). 

Kaltenbrunner et al. does not disclose a pressure-sensitive adhesive on the conformal organic photovoltaic device and on an opposite side of the conformal organic photovoltaic device from the flexible transparent substrate.
Kim discloses an electricity-generating coating for a three-dimensional window surface (see Title) and discloses 
a flexible transparent substrate (21, Fig. 2 inherently comprising some degree of flexibility & see [0013] teaching substrate 21 can be transparent when also disposed in the visible area), 
a photovoltaic device (22, Fig. 2) and 
a pressure-sensitive adhesive on an opposite side of the photovoltaic device from the flexible transparent substrate (30 depicted in Fig. 2 as on an [0037] exemplifying PVB or EVA), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0013] teaching adhesive is transparent when also disposed in the visible area; see [0037] exemplifying PVB or EVA), and wherein 
the pressure-sensitive adhesive being flexible and capable of conforming to the three-dimensional surface of the fuselage panel (the cited pressure-sensitive adhesive, inherently having some degree of flexibility reading on the claimed “flexible”, is cited to read on the claimed “capable of conforming to the three-dimensional surface of the fuselage panel” as it is depicted in Fig. 2 as conforming to a three-dimensional surface). 

Kim teaches the cited pressure-sensitive adhesive serves to adhere the cited photovoltaic device to a desired surface, such as a surface of a glass window (see [0037]; see [0013] also teaching disposing in the visible area).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim because it would provide for adhering the conformal organic photovoltaic device to a desired surface. 
The combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses
the cited pressure-sensitive adhesive, like PVB or EVA, which is capable of adhering the conformal organic photovoltaic device to the non-planar surface of the fuselage panel of the aircraft with or without vacuum assistance in removing entrained air such that the electricity-generating coating provides a low-drag surface on the fuselage panel to minimize fuel efficiency loss by the aircraft (the cited pressure-sensitive adhesive of Kim is cited to read on the claimed “configured to … adhere and conform the conformal organic photovoltaic device to the non-planar surface of the fuselage panel of the aircraft with or without vacuum assistance in removing entrained air such that the electricity-generating coating provides a low-drag surface on the fuselage panel to minimize fuel efficiency loss by the aircraft” because it is depicted in Fig. 2 and described in [0037] as serving to adhere a photovoltaic device to a surface without vacuum assistance in removing entrained air and Kaltenbrunner et al. teaches in Fig. 1a-e the cited conformal organic photovoltaic device flexibly adhered on a curved non-planar surface without vacuum assistance in removing entrained air, which would be structurally capable of providing a low-drag surface on the fuselage panel, such as a surface with lower drag than another surface such as a surface with higher drag, which would minimize fuel efficiency loss by the aircraft compared to providing a surface with higher drag).
With regard to claims 4, 5, and 7, independent claim 1 and dependent claim 3 are obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. discloses wherein 
the conformal organic photovoltaic deice is protected by a hard, clear-top coat material (see right column, page 6 disclosing cited PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device can be covered by a thin and flexible PET as a supporting substrate reading on the claimed “hard, clear-top coat material” because the PET material is hard and clear and encapsulates and protects the cited conformal organic photovoltaic device as a physical barrier). Kaltenbrunner et al. discloses wherein
the non-planar surface of the fuselage panel of the aircraft comprises a planar portion (the cited pressure-sensitive adhesive of Kim is cited to read on the claimed “configured to … adhere and conform the conformal organic photovoltaic device to the non-planar surface of the fuselage panel of the aircraft …wherein the non-planar surface of the fuselage panel of the aircraft comprises a planar portion” because it is depicted in Fig. 2 and described in [0037] as serving to adhere a photovoltaic device to a surface and Kaltenbrunner et al. teaches in Fig. 1a-e the cited conformal organic photovoltaic device flexibly adhered on a curved non-planar surface which would also provide a structure capable of adhering to a planar portion). Kaltenbrunner et al. wherein 
the non-planar surface of the fuselage panel is coated in an insulating material, and wherein the conformal organic photovoltaic device is configured to be coated on the insulating material (the cited conformal organic photovoltaic device is cited to read on the claimed “configured to be coated on the insulating material “ as it is depicted in FIG. 1a-e as flexibly conforming under compression and stretching).
With regard to claims 11, 12, 19, and 20, Kaltenbrunner et al. discloses a transfer film comprising 
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer);
a transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate), and 
an organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed organic photovoltaic device) comprising
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of the organic photovoltaic device)
on an opposite side of the flexible transparent substrate from the transfer release layer (see “Device fabrication” section at right column, page 6 disclosing the cited organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer), wherein
the organic photovoltaic device is semitransparent and flexible (see FIG. 1 depicting cited optoelectronic device capable of partially transmitting radiation reading on the claimed semitransparent; the cited organic photovoltaic device is cited to read on the claimed “flexible” because it inherently comprises some degree of flexibility).

Kaltenbrunner et al. does not disclose a transfer film comprising a pressure-sensitive adhesive on an opposite side of the organic photovoltaic device from the flexible transparent substrate.
However, Kim discloses an electricity-generating coating for a three-dimensional window surface (see Title) and discloses 
a flexible transparent substrate (21, Fig. 2 inherently comprising some degree of flexibility & see [0013] teaching substrate 21 can be transparent when also disposed in the visible area), 
a photovoltaic device (22, Fig. 2) and 
a pressure-sensitive adhesive on an opposite side of the photovoltaic device from the flexible transparent substrate (30 depicted in Fig. 2 as on an opposite side of the photovoltaic device 22 from the cited flexible transparent substrate 21; see [0037] exemplifying PVB or EVA), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0013] teaching adhesive is transparent when also disposed in the visible area; see [0037] exemplifying PVB or EVA). 

[0037]; see [0013] also teaching disposing in the visible area).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim because it would provide for adhering the conformal organic photovoltaic device to a desired surface. 
The combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses 
the cited pressure-sensitive adhesive, like PVB or EVA, which is flexible and configured to adhere and conform the conformal organic photovoltaic device to a non-planar surface of a fuselage panel of an aircraft (the cited pressure-sensitive adhesive of Kim, like PVB or EVA, is cited to read on the claimed “flexible” because it comprises some degree of flexibility; the cited pressure-sensitive adhesive of Kim is cited to read on the claimed “configured to adhere and conform the conformal organic photovoltaic device to a non-planar surface of a fuselage panel of an aircraft” because it is depicted in Fig. 2 and described in [0037]
upon removal of the support substrate and the transfer release layer from the flexible transparent substrate (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate) 
such that the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive provide a low-drag surface on the fuselage panel to minimize fuel efficiency loss by the aircraft (the cited pressure-sensitive adhesive of Kim is cited to read on the claimed “configured to … adhere and conform the conformal organic photovoltaic device to the non-planar surface of the fuselage panel of the aircraft … such that the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive provide a low-drag surface on the fuselage panel to minimize fuel efficiency loss by the aircraft” because it is depicted in Fig. 2 and described in [0037] as serving to adhere a photovoltaic device to a surface and Kaltenbrunner et al. teaches in Fig. 1a-e the cited conformal organic photovoltaic device flexibly adhered on a curved non-planar surface, which would be structurally capable of providing a low-drag surface on the fuselage panel, such as a surface with lower drag than another surface such as a surface with higher drag, which would minimize fuel efficiency loss by the aircraft compared to providing a surface with higher drag).
With regard to claim 23, dependent claim 3 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al., as modified above, discloses wherein
the non-planar surface of the fuselage panel of the aircraft comprises a curved surface, wherein the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive, and wherein the pressure-sensitive adhesive has a second curved surface engaging the curved surface of the fuselage panel of the aircraft (the cited pressure sensitive adhesive of Kim is cited to read on the claimed ““configured to … adhere and conform the conformal organic photovoltaic device to the non-planar surface of the fuselage panel of the aircraft …the non-planar surface of the fuselage panel of the aircraft comprises a curved surface, wherein the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive, and wherein the pressure-sensitive adhesive has a second curved surface engaging the curved surface of the fuselage panel of the aircraft” because it is depicted in Fig. 2 and described in [0037] as serving to adhere a photovoltaic device to a surface and Kaltenbrunner et al. teaches in Fig. 1a-e the cited conformal organic photovoltaic device flexibly adhered on a curved non-planar surface, which would be structurally capable of the conformal organic photovoltaic device having a curved surface engaging a first curved surface of the pressure-sensitive adhesive, the pressure-sensitive adhesive having a second curved surface engaging the curved surface of the fuselage panel of the aircraft).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1), as applied to .
With regard to claims 8 and 18,  dependent claim 7 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. discloses the conformal organic photovoltaic device is configured to be adhered a completely planar three-dimensional surface of a fuselage panel of a military aircraft (the cited conformal organic photovoltaic device is cited to read on the claimed configured to be adhered to a completely planar three-dimensional surface of a fuselage panel of a military aircraft because it is depicted in Fig. 1a-e as flexibly adhered on a curved three-dimensional surface in which the flexibility would also allow for adhering onto a completely planar surface).
Modified Kaltenbrunner et al. does not disclose further comprising a hard, clear top-coat material on the conformal organic photovoltaic device, wherein the hard, clear top-coat material is configured to protect the conformal organic photovoltaic device, wherein the hard, clear top-coat material is an epoxy.
However, Corrales et al. discloses an electricity-generating coating (see photovoltaic cells disclosed in ABSTRACT), even organic cells (see [0026]), and suggests applying to the light incident side of the layer/coating comprising the photovoltaic cells a hard/ clear top-coat epoxy material to protect the photovoltaic cells from damage (see [0041]).
Thus, the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of modified Kaltenbrunner et al. to have included the hard/ clear top-coat epoxy material of Corrales .
Claims 13, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1), as applied to claims 1, 3-5, 7, 11, 12, 17, 19, 20, and 23 above, and in further view of Zhao et al. (U.S. Pub. No. 2014/0000681 A1).
With regard to claims 13 and 21, independent claim 11 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. 
Modified Kaltenbrunner et al. does not disclose wherein the support substrate is a flexible material such as a polymer or metal foil compatible with roll-to-roll manufacturing techniques.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of modified Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for a photovoltaic device, supports a prima facie obviousness 
With regard to claim 14, dependent claim 13 is obvious over Kaltenbrunner et al. in view of Kim and Zhao et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a method of manufacture of the transfer film of claim 13 comprising: 
coating the support substrate with the transfer release layer (recall the substituted flexible polymer substrate, which is cited to read on the claimed “flexible foil”, discloses in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al. is coated with the cited PDMS transfer release material), 
laminated the support substrate and the transfer release layer with the flexible transparent substrate (recall PET flexible transparent substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited glass support substrate and PDMS transfer release layer), 
coating the flexible transparent substrate with the organic photovoltaic device (recall multilayer PEDOT:PSS/P3HT:PCBM type solar cells at right column, page 6 of Kaltenbrunner et al.), and 
coating the organic photovoltaic device with the pressure-sensitive adhesive (recall pressure-sensitive adhesive taught by Booth et al.) and 
utilizing solution-processing (see “Device fabrication” at right column, page 6 of Kaltenbrunner et al.).


However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it would have provided for a conventional and predictable means of manufacturing the flexible photovoltaic device; especially since one of ordinary skill in the art have reasonable expectation of success in manufacturing flexible polymer based photovoltaic devices with roll-to-roll manufacturing techniques. The method of modified Kaltenbrunner et al. is cited to allow low-cost, high-throughput manufacturing because it is inherently lower cost than a higher cost process and is a higher throughput process than a lower throughout process.
Claims 15, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1), as applied to claims 1, 3-5, 7, 11, 12, 17, 19, 20, and 23 above, and in further view of Dong et al. (U.S. Pub. No. 2011/0198444 A1).
With regard to claim 15, dependent claim 3 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses an electricity-generating coating further comprising 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate),
the support substrate, the flexible transparent substrate, the transfer release layer, the organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, PET flexible transparent substrate, PDMS transfer release layer, and PEDOT:PSS/P3HT:PCBM type organic photovoltaic device of Kaltenbrunner et al. modified to include the cited pressure-sensitive adhesive of Booth et al. are cited to read on the claimed "transfer film" as it is a thin film for transferring the PEDOT:PSS/P3HT:PCBM type organic photovoltaic device) wherein
the organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer). 


However, Kaltenbrunner et al. discloses a transfer film for a conformal organic photovoltaic device and discloses removal of the support substrate and transfer release film after adhering the conformal organic photovoltaic device to a surface and leaving the conformal organic photovoltaic device on the surface (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from the conformal organic photovoltaic device on the surface; see FIG. 1a-e depicting conformal organic photovoltaic device adhered to compressed curved surface) and Kim is cited to teach including a pressure-sensitive adhesive to adhere the  conformal organic photovoltaic device to a surface (recall modification of Kaltenbrunner et al. with the pressure-sensitive adhesive of Kim which is cited to implicitly suggests “press-forming” as some amount of pressure/force acts on the cited pressure-sensitive adhesive and photovoltaic device when adhered to the surface).
The only difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is the explicit application of applying the transfer film specifically to a surface of a fuselage panel of an aircraft.
[0019]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to curved non-planar surface of a fuselage panel of an aircraft as taught by Dong et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success.
With regard to claim 16, dependent claim 23 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. teaches the conformal organic photovoltaic device having a curved surface (see Fig. 1(a-e) and description showing radius of curvature of the flexible conformal organic photovoltaic device). Modified Kaltenbrunner et al. discloses an electricity-generating coating further comprising 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate),
the support substrate, the flexible transparent substrate, the transfer release layer, the organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, PET flexible transparent substrate, PDMS transfer release layer, and PEDOT:PSS/P3HT:PCBM type organic photovoltaic device of Kaltenbrunner et al. modified to include the cited pressure-sensitive adhesive of Booth et al. are cited to read on the claimed "transfer film" as it is a thin film for transferring the PEDOT:PSS/P3HT:PCBM type organic photovoltaic device) wherein
the organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer). 

Modified Kaltenbrunner et al. does not disclose a method of manufacturing the electricity-generating coating of claim 16 wherein the method comprises applying the transfer film to a curved surface of a fuselage of an aircraft in such a way as to adhere the pressure-sensitive adhesive to the curved surface of the fuselage panel, providing conformal adhesion of the transfer film to the curved surface of the fuselage panel using press-forming, and removing the support substrate and the transfer release layer from the transfer film.

The only difference between the invention, as claimed, and the coating and method of modified Kaltenbrunner et al. is the explicit application of applying the coating specifically to a curved surface of a fuselage panel of an aircraft.
However, Dong et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on curved surfaces of fuselage panels of aircrafts (see Fig. 1 & see [0019]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the coating of modified Kaltenbrunner et al. to include applying the coating to surface of a curved surface of a fuselage panel of an aircraft as taught by Dong et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. 
With regard to claim 22, independent claim 1 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. 
Kaltenbrunner et al. does not disclose further comprising the non-planar surface of the fuselage panel of the aircraft, wherein the surface is a curved surface.
However, Dong et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on surfaces of fuselage panels (see FIG. 1 depicting curved surface inherently with a "varying curved surface", or a surface not 100% uniformly curved, & see [0019]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the coating of modified Kaltenbrunner et al. to include the curved surface of a fuselage panel of an aircraft as taught by Dong et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. 
Kaltenbrunner et al., as modified above to be applied on a curved surface of a fuselage panel of an aircraft teaches
the conformal organic photovoltaic device has a curved surface (see Fig. 1(a-e) of Kaltenbrunner et al. depicting the cited conformal organic photovoltaic device having a curved surface; the modification to Kaltenbrunner et al. to be applied to the curved surface of a fuselage panel of an aircraft as suggested by Dong et al. above is cited  to provide for the curved surface of the conformal organic photovoltaic device) 
structurally capable of engaging a curved surface of the pressure-sensitive adhesive (the cited curved surface of the conformal organic photovoltaic device of Kaltenbrunner et al. is cited to be structurally capable of engaging a curved surface of the pressure-sensitive adhesive because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim as cited in the rejection of claim 1 above, and the application of the coating onto a curved surface of the fuselage panel of an aircraft as suggested by Dong et al. above necessarily includes engagement to a curved surface of the pressure-sensitive adhesive interfacing the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate corresponding to the curved surface of the conformal organic photovoltaic device).

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Applicant argues that a person having ordinary skill would recognize Kim’s thick adhesive layer would be difficult to adhere to a non-planar surface. However, this argument is not persuasive as it is a conclusionary statement based on no evidence. Kim does not restrict any thickness of the pressure-sensitive adhesive let alone a thickness that is too thick to adhere a photovoltaic device to a non-planar surface. 
Applicant argues that applicant recognizes conventional coatings are not capable of adhering or conforming to non-planar surfaces. However, it is noted the instant specification does not exemplify any thickness value for the pressure-sensitive adhesive or teach any material for the pressure-sensitive adhesive that would provide for the ability to adhere and conform to non-planar surfaces. Applicant argues cited adhesives in the prior art cannot adhere or conform photovoltaic devices to non-planar surfaces but the instant specification provides no guidance or explanation on what allows the claimed “pressure-sensitive adhesive” to adhere or conform photovoltaic devices to non-planar surfaces. The instant specification does not teach any structural differences to any of the cited prior art adhesives, like EVA or PVB.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 11, 2022